                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

GERALD J. SILVA,                                     :
            Plaintiff,                               :
                                                     :
        v.                                           :        C.A. No. 19-568JJM
                                                     :
STATE OF RHODE ISLAND,                               :
           Defendant.                                :

                                REPORT AND RECOMMENDATION

PATRICIA A. SULLIVAN, United States Magistrate Judge.

        Plaintiff Gerald J. Silva is a pro se1 prisoner being held at Rhode Island’s Adult

Correctional Institutions (“ACI”) awaiting trial on the charge of “Sexual Offender Registration

Required” in violation of R.I. Gen. Laws § 11-37.1-3 (“Sex Offender Registration and

Community Notification”). Rhode Island v. Silva, C.A. No. P2-2019-3668A (“R.I. v. Silva”).

Plaintiff is also a federally convicted sex offender who completed a sentence of time-served for

violating federally-imposed supervised release conditions including, inter alia, the requirement

that he “shall comply with all applicable federal and state laws regarding the registration of sex

offenders in the state of residence, employment and school attendance, and shall provide

verification.” United States v. Silva, Cr. No. 13-43JJM, ECF No. 131 (“U.S. v. Silva”). In this

case, based on 42 U.S.C. § 1983, Plaintiff has sued the State of Rhode Island (“State”) claiming

that it is a violation of the Fifth Amendment’s Double Jeopardy Clause2 for Rhode Island to

prosecute him for failing to register in light of the supervised release proceeding in this Court,

which was based, in part, on the same conduct. He also contends that the State’s prosecution

1
 Because he is pro se, Plaintiff’s filings have been read with the leniency appropriate for all pro se litigants.
Erickson v. Pardus, 551 U.S. 89, 94 (2007); Silva v. Farrell, C.A. No. 18-650JJM, 2019 WL 2501887, at *1 (D.R.I.
Jan. 15, 2019), adopted, 2019 WL 2500668 (D.R.I. Jan. 30, 2019).
2
  The Double Jeopardy Clause provides, “nor shall any person be subject for the same offence to be twice put in
jeopardy of life or limb.” U.S. Const. amend. V.
may not proceed because he “decided not to commit to residing in R.I.” Compl. (ECF No. 1) at

2 (emphasis in original). He asks this Court to enjoin the State’s prosecution of him and to order

that he be released back into federal custody and that all records related to the State’s prosecution

be destroyed.

       Now pending before the Court is Rhode Island’s motion to dismiss pursuant to Fed. R.

Civ. P. 12(b)(6). ECF No. 8. Rhode Island argues that Plaintiff’s pleading should be dismissed

because the Double Jeopardy Clause is not implicated by a State criminal prosecution and a

federal supervised release violation petition based on the same conduct; because Younger v.

Harris, 401 U.S. 37 (1971), bars the injunctive relief Plaintiff seeks; and because, based on the

request for release from State custody, his complaint is really a petition for habeas corpus, which

is premature because he has not exhausted state court remedies. The motion to dismiss has been

referred to me pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons that follow, I recommend

that it be granted. However, before dismissing the case in its entirety, I also urge the Court to

consider what to do about an array of allegations Plaintiff marshalled in a document titled,

“Addendums” (ECF No. 12), filed after the motion to dismiss was fully briefed. Although the

Addendums is not an amended complaint conforming to the requirements of Fed. R. Civ. P. 8

and 10 and it includes allegations that would be subject to summary dismissal if asserted in an

amended complaint, some of its allegations may amount to new claims pursuant to § 1983.

Accordingly, consistent with the guidance below, I also recommend that Plaintiff be afforded

thirty days to file a new complaint that asserts such of the matters in the Addendums as he may

wish to bring as claims, subject to the right of the named defendants to ask the Court to dismiss

the amended pleading.

I.     ANALYSIS OF PLAINTIFF’S PENDING COMPLAINT



                                                 2
       A.      Background

       On May 3, 2019, Plaintiff completed his six-year federal sentence for receipt and

possession of child pornography and was released from federal custody. His federal sentence

included an array of conditions applicable during the fifteen-year period of federal supervision to

follow. U.S. v. Silva, ECF No. 86. As pertinent here, these include the stipulation that he must

reside in the District of Rhode Island in a residence approved by U.S. Probation, that he may not

leave the District of Rhode Island without permission of the Court or his supervising federal

probation officer, and that he must “comply with all applicable federal and state laws regarding

the registration of sex offenders in the state of residence, employment and school attendance, and

shall provide verification of compliance with this requirement to the probation officer.” Id. at 5.

       Prior to and following release, Plaintiff consistently and stridently asserted his intent

never to comply with any federal conditions of supervised release, including that he would not

comply with state and federal registration requirements. His post-release conduct was consistent

with his stated intent. As a result, following protracted federal proceedings, including a

revocation hearing, Plaintiff was found to be in violation of several conditions of federal

supervised release and sentenced to time served, with the additional condition that, after release,

he must reside at a residential re-entry center, preferably at the Pawtucket, Rhode Island,

Houston House. U.S. v. Silva, ECF No. 131. A new fifteen-year term of federal supervision was

also imposed. Id. As described in detail in the underlying report and recommendation, among

other findings, this Court’s conclusion was based on the following:

       Registration is required by R.I. Gen. Laws § 11-37.1-3(a). . . . As to the Rhode
       Island registration requirement, the evidence (including Defendant’s prior
       residence in Rhode Island and his presence in Rhode Island on May 7 and 8,
       2019) permits the plausible inference that, upon release, Defendant intended to
       live somewhere in Rhode Island, yet had failed to register anywhere in Rhode
       Island, despite having been released for more than twenty-four hours. See R.I.


                                                 3
         Gen Laws § 11-37.1-4(e). While the evidence does not establish that Defendant
         had been residing in Rhode Island for more than twenty-four hours when he was
         arrested at a Rhode Island hotel, that is not what is required; rather, initial
         registration must be completed within twenty-four hours of the release from
         incarceration for an individual with the intent to reside in Rhode Island. Id.
         Recognizing that the government’s burden is to prove the charged violation by a
         simple preponderance, I also find Defendant guilty of Violation No. 4 based on
         the failure to comply with Rhode Island law, as well as on his failure to verify
         compliance with Rhode Island law to Probation.

U.S. v. Silva, ECF No. 128 at 16, 18.

         Immediately upon the completion of the federal sentence for violating conditions of

supervision, Plaintiff was transferred into State custody and now faces pending State charges for

an offense based on the same conduct. Compl. at 1. As the public docket in R.I. v. Silva

confirms, Plaintiff has been held by the State since September 17, 2019, the day after he

completed the federal sentence, and is currently being held on $10,000 surety bail, with a pretrial

conference scheduled for April 9, 2020.3

         Plaintiff’s complaint alleges that “all the issues pertaining to [Plaintiff’s]4 defiance of his

Federal Conditions of Probation, including residency and registration, since May 3, 2019 were

address, penalized, and resolved in RI Federal District Court”; therefore, the State “is seeking to

try [Plaintiff] for the same issues creating Double Jeopardy by consequencing [Plaintiff] twice

for the same issues, which is a clear violation of [Plaintiff’s] Fifth Ammendment Rights, which

is actionable under the 14th Amendment.” Compl. at 1. It alleges that Plaintiff “was not in the

community since the fore-mentioned issues were resolved in Federal Court on 9/16/19, and did

not have time or opportunity to violate any conditions of Probation after the resolution.” Id.



3
  In considering a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court may consider matters of public
record, such as the public docket from the relevant State proceeding. See In re Colonial Mortg. Bankers Corp., 324
F.3d 12, 15 (1st Cir. 2003); Boateng v. InterAmerican Univ., Inc., 210 F.3d 56, 60 (1st Cir. 2000).
4
 Plaintiff sometimes refers to himself as “Defendant” in the complaint. In the interest of clarity, I refer to him as
“Plaintiff,” which is his status in this case.

                                                           4
And it alleges that there were errors in connection with a State-issued pre-arraignment notice in

that it was sent to an incorrect address, resulting in the wrongful issuance of a warrant based on

the failure to appear at a time when Plaintiff was in federal custody. Compl. at 2. The pleading

concludes: “[t]he State of R.I. has no legal authority or standing to mandate which state

[Plaintiff] is to reside. [Plaintiff] has Federal Charges. Therefore, this is a Federal issue.” Id.

Based on his decision “not to commit to residing in R.I., any issues involving registration in that

state are moot.” Id.5

         The complaint seeks an emergency injunction “directing Providence Superior Court and

all R.I. Authorities to immediately stop their involvement with this Federal Case, and to return

[Plaintiff] to Federal custody to address and resolve any remaining issues regarding this

situation.” Id. at 2-3. It also requests this Court to order “the R.I. State Police, A.C.I. and R.I.

Courts to destroy all documents generated by them pertaining to [Plaintiff] since 5/3/19” and to

“verify compliance . . . in writing to the Federal Court Clerk.” Id. at 3.

         B.       Standard of Review

         To survive a motion to dismiss, a complaint must contain sufficient factual allegations to

“state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. The plausibility inquiry requires the court to distinguish “the complaint’s

factual allegations (which must be accepted as true) from its conclusory legal allegations (which

need not be credited).” Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012). The

task of dividing “the plausible sheep from the meritless goats” is accomplished through careful,


5
  While not pertinent to what is in issue, I note that Plaintiff’s federal conditions require him to reside in Rhode
Island. U.S. v. Silva, ECF No. 131 at 5.

                                                            5
context-sensitive scrutiny of a complaint’s allegations. Fifth Third Bancorp v. Dudenhoeffer,

573 U.S. 409, 425 (2014). The Court must then determine whether the factual allegations are

sufficient to support “the reasonable inference that the defendant is liable for the misconduct

alleged.” Haley v. City of Bos., 657 F.3d 39, 46 (1st Cir. 2011) (quoting Iqbal, 556 U.S. at 678).

         C.       Law and Analysis

                  1.        Double Jeopardy

         Plaintiff’s complaint fails because all of the claims6 are based on the Fifth Amendment

and the Double Jeopardy Clause is not implicated by a State prosecution for an offense based on

the same conduct that was the foundation for a federal finding of a violation of supervised

release conditions.

         The Double Jeopardy Clause forbids a second prosecution and multiple punishments for

the same offense. United States v. Halper, 490 U.S. 435, 440 (1989). However, it is well settled

that consequences imposed for a violation of federal supervised release conditions is part of the

penalty for the original conviction; it is not punishment for an offense. Johnson v. United States,

529 U.S. 694, 701 (2000); United States v. Smith, 500 F.3d 27, 31 (1st Cir. 2007) (“[T]here is no

support for the proposition that a supervised release violation is a ‘criminal offense.’”).

Therefore, criminal prosecution for conduct that previously served as the basis for a revocation

of supervised release does not violate the Double Jeopardy Clause. United States v. Arzate, No.

13-30008-RWZ, 2013 WL 6531121, at *2 (D. Mass. Dec. 13, 2013) (citing cases). As the

United States Sentencing Guidelines (“USSG”) makes clear, the sanction for a supervised release

violation is based on the defendant’s failure to follow the court-imposed conditions as a “breach



6
  Plaintiff’s collateral allegations critiquing the State’s proceedings – the notice sent to the wrong address and the
finding that he failed to appear when he was in federal custody – arise from his core contention that the State
proceeding is wrongful based on Double Jeopardy.

                                                            6
of trust,” the need for deterrence and community safety, and not on the need for punishment for

the offense. USSG § 7A.3(b); see 18 U.S.C. § 3583(c). Also fatal to Plaintiff’s Double Jeopardy

Clause claim is the recently-reaffirmed dual-sovereignty doctrine, which provides that, even if

Plaintiff had been prosecuted for a federal “offense,” instead of just a supervised release

violation, prosecution by the State for the state version of the offense for the same conduct does

not offend the Fifth Amendment. Gamble v. United States, 139 S. Ct. 1960, 1963-64 (2019)

(“the Double Jeopardy Clause of the Fifth Amendment . . . provides that no person may be ‘twice

put in jeopardy’ ‘for the same offence’”; however, “[u]nder this ‘dual-sovereignty’ doctrine, a

State may prosecute a defendant under state law even if the Federal Government has prosecuted

him for the same conduct under a federal statute”).

         Based on these principles, I find that Plaintiff’s complaint fails to state a claim grounded

in the Fifth Amendment and recommend that Defendant’s motion to dismiss be granted.

                  2.       Younger Abstention

         With a complaint that fails to state a claim, the Court’s analysis could stop here.

However, because of the importance of the principles barring federal court interference with an

ongoing State criminal prosecution, I also recommend that the Court dismiss the complaint based

on the Younger abstention doctrine. Younger v. Harris, 401 U.S. 37, 46 (1971). Grounded in

the Anti-Injunction Act,7 Younger bars a federal court from intervening by injunction or

declaratory judgment in a pending state court criminal proceeding, except under extraordinary

circumstances where the threat of irreparable injury is “both great and immediate,” none of

which apply to this case. Id.; see Burnham v. Massachusetts, 279 F. Supp. 3d 368, 369 (D.



7
  Enacted in 1793, the Anti-Injunction Act provides that “[a] court of the United States may not grant an injunction
to stay proceedings in a State court except as expressly authorized by Act of Congress, or where necessary in aid of
its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283.

                                                          7
Mass. 2018) (“a federal court must abstain from hearing a case if doing so would ‘needlessly

inject’ the federal court into ongoing state proceedings.”) (quoting Coggeshall v. Mass. Bd. of

Registration of Psychologists, 604 F.3d 658, 664 (1st Cir. 2010)). Younger abstention would be

appropriate even if Plaintiff was claiming a colorable violation of an important federal right

(which he is not), as long as the federal claims can be raised and resolved somewhere in the state

process. Burnham, 279 F. Supp. 3d at 369-70 (pro se prisoner’s § 1983 case dismissed while

state criminal proceeding ongoing based on Younger). Based on Younger and the ongoing State

criminal proceeding, I recommend that the case should be dismissed.

               3.      Plaintiff’s Claims Are Premature

       Also fundamental to federalism are the reasons why Plaintiff’s complaint must be

dismissed as premature.

       Plaintiff purportedly brings this action under 42 U.S.C. § 1983, which creates a remedy

for violations of federal rights committed by persons acting under color of state law. However,

as Plaintiff himself concedes, ECF No. 10 at 10, the principal remedy is immediate release from

State custody; therefore, the case properly arises under the habeas corpus statute (28 U.S.C. §

2254) and must be dismissed because Plaintiff has failed to exhaust available state remedies.

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017) (citing 28 U.S.C. § 2254, exhaustion of all state

remedies before presenting claim to federal habeas court is “fundamental tenet[] of federal

review of state convictions”). And, if somehow recast as a claim arising under § 1983, Plaintiff

is barred by the well settled principle that § 1983 civil damage claims alleging that a criminal

arrest or prosecution is illegal are not ripe as long as the criminal proceedings (including appeals

and post-conviction proceedings) are ongoing. Heck v. Humphrey, 512 U.S. 477, 486-487, 489

(1994). “The proper approach in our federal system generally is for a criminal defendant who



                                                 8
believes that the criminal proceedings against him rest on knowingly fabricated evidence to

defend himself at trial and, if necessary, then to attack any resulting conviction through collateral

review proceedings.” McDonough v. Smith, 139 S. Ct. 2149, 2158-59 (2019).

           Based on prematurity, I recommend that the motion to dismiss be granted

II.        ANALYSIS OF ADDENDUMS

           After the motion to dismiss was filed and fully briefed, Plaintiff filed the Addendums.

ECF No. 12. It reprises some familiar themes but also seems to raise what might be new claims.

What follows is my very preliminary analysis of the allegations in the Addendums; this is not

intended as a ruling on what is and is not a viable claim but rather is to provide Plaintiff with

guidance as he considers whether to file an amended complaint that incorporates any of the

Addendums’ allegations.

           First, Plaintiff alleges that the State failed to train and supervise its superior court

employees as evidenced by Magistrate McBurney’s issuance of an illegal arrest warrant and by

other state government employees who “conspired to perpetrate the alleged criminal activity

resulting in injury to Plaintiff via an illegal incarceration at the State’s A.C.I. since September

16, 2019.” Addendum at 1. Among those accused are “Magistrates/Judges that are named in

[Plaintiff’s] Exhibit A,8 and the R.I. State Attorney General, Peter Neronha, and his staff

members who have assisted in the wrongfull prosecution of Plaintiff.” Id. at 3. Plaintiff claims

that the State “perpetuated the fore-mentioned crimes by reportedly using Constitutionally

invalid state law, or laws, that are still unknown to Plaintiff, as justification for violating

Plaintiff’s 5th Amendment Rights against Double Jeopardy.” Id. at 2. Plaintiff asks for money

damages, as well as a referral for criminal prosecution of the judges and prosecutors “in a



8
    Exhibit A is not included so it is impossible to ascertain who are intended to be named.

                                                            9
‘neutral’ state, . . . such as New York City’s Federal Court.” Id. at 3. He also seeks to have his

Rhode Island criminal case transferred to this Court for trial “since the Defendants are required

to testify regarding their criminal activities towards Plaintiff.” Id. at 4. He requests court orders

for his immediate release and directing the State to repeal the abusive laws it “is using to violate

citizens’ Constitutional Rights from its State Statutes to remedy this cause.” Id. at 2. If his

request for immediate release is not granted, he seeks to be returned immediately to federal

custody, “preferably to the medical facility at Ft. Devens.” Id. at 4.

       As potential new claims, to the extent that these allegations seek release from State

custody, seek to enjoin a State proceeding or are based on the Double Jeopardy Clause, they are

likely doomed for the same reasons that underpin my recommendation that the pending

complaint be dismissed. To the extent that they seek criminal prosecution of State officials, they

are likely subject to dismissal for failure to state a claim. Uzamere v. United States, No. CA 13-

505 S, 2013 WL 5781216, at *10 (D.R.I. Oct. 25, 2013), aff’d (Apr. 11, 2014) (enforcement of

criminal statutes is “within the discretion of the prosecutor,” and private citizen “lacks a

judicially cognizable interest in the prosecution or nonprosecution of another”). And to the

extent that they seek damages from judges or prosecutors, they would likely be subject to

summary dismissal because such persons are protected by judicial and prosecutorial immunity.

28 U.S.C. § 1915(3)(2)(B)(iii); see King v. Myers, 973 F.2d 354, 356 (4th Cir. 1992) (magistrate

entitled to absolute immunity under same conditions as judges); Dicenzo v. Mass. Probate &

Family Court, No. 15-CV-30171-MAP, 2015 WL 9690895, at *5 (D. Mass. Nov. 19, 2015),

adopted, 2016 WL 128127 (D. Mass. Jan. 12, 2016) (“Absolute immunity applies to

prosecutorial actions that are ‘intimately associated with the judicial phase of the criminal

process,’”) (citing Van de Kamp v. Goldstein, 555 U.S. 335, 341 (2009)); id. (judges are immune



                                                 10
when “acting within the scope of their duties”) (citing Imbler v. Pachtman, 424 U.S. 409, 422-

423 (1976)). Similarly, Plaintiff is barred from recovering damages from the State or any of its

employees in their official capacities under § 1983. Goulet v. Rhode Island, No. CA 14-466 S,

2015 WL 5615719, at *2 (D.R.I. Sept. 24, 2015) (citing Will v. Michigan Dep’t of State Police,

491 U.S. 58 (1989); Johnson v. Rodriguez, 943 F.2d 104, 108 (1st Cir. 1991)) (“It is settled

beyond peradventure, however, that neither a state agency nor a state official acting in his

official capacity may be sued for damages in a section 1983 action.”).

       Second, and more likely possibly to state a claim, is Plaintiff’s allegation of “gross

medical negligence” by ACI medical staff based on their “reckless, serious indifference and

disregard for Plaintiff’s Constitutional Right to medical treatment under the 8th Amendment.”

Addendum at 3-4. Plaintiff alleges that he had a heart “incident,” alerted ACI staff to the issue

but they failed to provide him with proper medical treatment, causing “undetermined longterm

damage to Plaintiff’s health and well-being.” Id. at 4. Plaintiff also alleges that he was denied

dental and eye care. Id. As a remedy, Plaintiff seeks money damages and an order that the State

must provide him with “uninterrupted lifetime, full and complete, medical insurance coverage,

including full dental, eye-sight, and glasses at absolutely no cost to Plaintiff.” Id. While the

latter remedy may be out of reach and it is far from clear that these claims are adequate to plead

the serious deprivation required for a plausible Eighth Amendment claim, there is no question

that prisoners have the right to be free from “deliberate indifference to serious medical needs.”

Villar v. Buttermore, No. 1:12-CV-424-WES, 2013 WL 3945914, at *7 (D.N.H. July 31, 2013)

(“The failure of correctional officials to provide inmates with adequate medical care may offend

the Eighth Amendment if their acts or omissions are sufficiently harmful to evidence deliberate

indifference to serious medical needs.”) (citing Estelle v. Gamble, 429 U.S. 97 (1976)).



                                                 11
       To incorporate any of these allegations into a claim, Plaintiff must file an amended

complaint, which must comply with the requirements of Fed. R. Civ. P. 8(a) and 10, including:

       1. A short and plain statement of the claim showing that the pleader is entitled to relief;

       2. The names of all defendants in the caption;

       3. Allegations in separately numbered paragraphs;

       4. Adequate factual notice to each defendant of the nature and basis of the claims
       against each;

       5. Where and when the acts or omissions about which the pleader complains
       occurred and who allegedly committed those acts or omissions; and

       6. For each defendant, the basis for the claim, the right violated and the relief
       sought.

The amended complaint must contain all of the allegations in the original complaint that Plaintiff

wishes to retain, as well as the new factual material on which he relies; this amended complaint

will entirely displace the original pleading. See Global ePoint, Inc. v. GTECH Corp., 58 F.

Supp. 3d 178, 190 (D.R.I. 2014) (citing Connectu LLC v. Zuckerberg, 522 F.3d 82, 91 (1st Cir.

2008)) (“amended complaint typically renders the original complaint ‘dead letter’”).

       An important caution to Plaintiff: if he amends his complaint with claims that are

subsequently dismissed as frivolous or malicious or for failing to state a claim, as a prisoner

proceeding in forma pauperis (“IFP”), he will have “a strike” under the “three-strikes rule.” The

“three-strikes rule” requires the Court to deny IFP status except in extraordinary circumstances

for any prisoner who has brought three or more cases that were dismissed as frivolous, malicious

or for failing to state a claim. 28 U.S.C. § 1915(g); see Martinez v. Duffy, No. CV 18-21WES,

2018 WL 1224458, at *1 (D.R.I. Mar. 8, 2018) (citing Coleman v. Tollefson, 135 S. Ct. 1759,

1763 (2015)).

III.   CONCLUSION


                                                 12
        Based on the foregoing, I recommend that Defendant’s Motion to Dismiss (ECF No. 8)

be granted, but that Plaintiff be afforded leave to amend within thirty days of the Court’s

adoption of my report and recommendation. See 28 U.S.C. §§ 1915(e)(2), 1915A. If Plaintiff

opts not to file an amended complaint within that time period, or if his amended complaint fails

to cure the deficiencies identified above, I recommend that the case be summarily dismissed for

failure to state a claim.

        Any objection to this report and recommendation must be specific and must be served

and filed with the Clerk of the Court within fourteen (14) days of its receipt. See Fed. R. Civ. P.

72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner constitutes

waiver of the right to review by the district judge and the right to appeal the Court’s decision.

See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v.

Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).



/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
March 30, 2020




                                                 13
